            Case 1:20-cr-00006-PB Document 27 Filed 05/18/20 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                         )
                                                 )
              v.                                 )           No. 1:20-cr-006-PB
                                                 )
CHRISTOPHER CANTWELL                             )
                                                 )

             GOVERNMENT’S ASSENTED-TO MOTION TO WITHDRAW
             AS MOOT GOVERNMENT’S MOTION TO CONTINUE TRIAL

       The United States of America, by Scott W. Murray, United States Attorney for the

District of New Hampshire, hereby moves to withdraw as moot its previous motion to continue

the trial in the above-captioned case (ECF No. 24). In support of its motion to withdraw, the

government states as follows:

       1.       In its motion to continue the trial filed April 29, 2020 (ECF No. 24), the

government moved for a 30-day continuance of the trial then scheduled for the two-week period

beginning June 2, 2020, on the ground that a continuance was necessary to permit the

government an opportunity to seek a superseding indictment in this case, as well as to complete

its ongoing efforts to provide discovery materials sought by the defense. Both of those matters

(seeking a superseding indictment and producing discovery) have been delayed because of the

ongoing Covid-19 pandemic. The defendant objected to the motion to continue.

       2.      On May 14, 2020, this Court rescheduled the trial in this matter by more than 30

days, for the two-week period beginning July 7, 2020.

       3.      In light of the recent re-scheduling the government’s motion to continue the trial

is moot (assuming a grand jury will convene prior to the new trial date), and accordingly the

government seeks leave to withdraw its motion to continue, without prejudice to its right to again

move to continue the trial if no grand jury is convened prior to July 7, 2020.
            Case 1:20-cr-00006-PB Document 27 Filed 05/18/20 Page 2 of 2



       4.       Counsel for the defendant assents to this motion.

                                            Conclusion

       5.       For the reasons stated, the United States respectfully requests that the Court order

that the government’s motion to continue (ECF No. 24) be withdrawn as moot, without prejudice

to the government’s right to again move to continue the trial if no grand jury is convened prior to

July 7, 2020.



May 18, 2020                                          Respectfully submitted,

                                                      Scott W. Murray
                                                      United States Attorney


                                              By:     /s/ John S. Davis
                                                      John S. Davis
                                                      Anna Krasinski
                                                      Assistant U.S. Attorneys
                                                      53 Pleasant Street, 4th Floor
                                                      Concord, NH 03301
                                                      (603) 225-1552




                                                  2
